Motion Denied and Order filed June 23, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-01002-CR
                                ____________

                            JOSE REYES, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 338th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1447247


                                    ORDER

      Appellant is represented by appointed counsel, Randall J. Ayers. Appellant’s
brief was originally due March 12, 2015. We have granted a total of 90 days to file
appellant’s brief until June 12, 2014. When we granted the last extension, we noted
that no further extensions would be granted absent exceptional circumstances. No
brief was filed. On June 16, 2015, counsel filed a further request for extension of
time to file appellant’s brief. Counsel did not allege any exceptional circumstances
in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Randall J. Ayers to file a brief with the clerk of this
court on or before July 13, 2015. If counsel does not timely file appellant’s brief as
ordered, the court will issue an order abating the appeal and directing the trial court
to conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM



Panel consists of Christopher, Brown and Wise.